*Previous office action mailed on March 09, 2021, a final office action is withdrawn and is replaced with the action below (non-final office action).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed August 27, 2020, has been entered and carefully considered. Claims 60, 62, 65 and 73 are amended. Claim 60-62, 64-65, 67-73 and 75-85 are currently pending.
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner (mailed out on 03/09/2021). 

                                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 60-63, 65-66 and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2012/0190365 A1) in view of Nagasaka et al. (US 2016/0112937 A1) and further in view of Wang et al. (US 2013/0023269 A1).
Regarding claim 60, Jeong discloses a method, performed by a wireless communication network, for managing a problem with a first radio link between a wireless device and a serving network node comprised in the wireless communication network, wherein the method comprises  (Fig. 5 discloses the mechanism of handling a handover when signal strength of the serving base station is smaller than the received signal strength to which a biased value of a neighbor base station (handling a problem in the first radio link between the serving base station and a wireless device). Jeong does disclose the following limitations. In an analogous art, Nagasaka discloses sending first information to the wireless device in connection with the serving network node becoming the serving network node for the wireless device and prior to the problem being detected, said first information comprising a first identifier and informing the wireless device that the first identifier (Fig. 11 discloses at step S301, the HeNB 300 broadcasts a reference signal including a cell ID.  The UE 100 receives the reference signal.  Therefore, the UE 100 detects that the UE 100 is present near the HeNB 300), if subsequently received from a candidate network node, means that the serving network node has authorized setting up a working radio link, without said problem, between the wireless device and said candidate (Fig. 11 discloses at step S303, the eNB 200 determines whether the cell ID included in the measurement report matches a cell ID in the collocated AP list.  Namely, the eNB 200 identifies whether the HeNB 300 having transmitted the reference signal is of the collocated type. At step S304, if the cell ID included in the measurement report matches a cell ID in the collocated AP list (if Yes), the eNB 200 informs the UE 100 of the fact that the HeNB 300 is of the collocated type.  In addition, the eNB 200 informs of an identifier a context of the first radio link is still valid and thus can continue to be used for the working radio link in the absence of any further signal from the serving network node to the wireless device (Paragraphs 0038-0040 disclose when performing cell reselection in a handover failure case, the WTRU 252 may first try to access the originally connected cell within the source eNode-B 254.  If this fails, the WTRU 252 may try to access other cells within the source eNode-B. If this also fails, then the WTRU 252 may try to access to other cells not included in the source eNode-B based on the measurement result. [0039] The source eNode-B 254 maintains a timer to time out if the handover complete message is not received after a predetermined time after the handover command failure.  The source eNode-B 254 may reset RRC context, PDCP context, RLC and HARQ parameters related to the WTRU 252 if the handover failure timer expires.  The source eNode-B then releases the radio resources for the WTRU 252. [0040] When cell reselection is performed by the WTRU 252, the source cell or eNode-B identity (ID) is sent by the WTRU 252 to any eNode-B as part of the LTE-radio network temporary identity (RNTI) information for the detection if the WTRU 252 accesses the original cell or any other cells.  At the source eNode-B, 
Regarding claim 61, Jeong discloses wherein the method is performed by a network node (Fig. 5 discloses method performed by a service base station)
Regarding claim 62, claim 62 discloses substantially similar limitation as claimed in claim 60, claimed as a method performed by a wireless device. Jeong discloses a method, performed by a wireless device, for managing a problem with a first radio link between the wireless device and a serving network node comprised in a wireless communication network, wherein the method comprises (Fig. 5 discloses the mechanism of handling a handover when signal strength of the serving base station is smaller than the received signal strength to which a biased value of a neighbor base station (handling a problem in the first radio link between the serving base station and a wireless device). Jeong does disclose the following limitations. In an analogous art, Nagasaka discloses receiving first information from the wireless communication network in connection with the serving network node becoming the serving network node for the wireless device and prior to the problem being detected,, said first information comprising a first identifier and informing the wireless device that the first identifier (Fig. 11 discloses at step S301, the HeNB 300 broadcasts a reference signal including a cell ID.  The UE 100 receives the reference signal.  Therefore, the UE 100 detects that the UE 100 is present near the HeNB 300), if subsequently received from a candidate network node, means that the serving network node has authorized setting up a working radio link, without said problem, between the wireless device and said candidate (Fig. 11 discloses at step S303, the eNB 200 determines whether the cell ID included in the measurement report matches a cell ID in the collocated AP list.  Namely, the eNB 200 identifies whether the HeNB 300 having transmitted the reference signal is of the collocated type. At step S304, if the cell ID included in the measurement report matches a cell ID in the collocated AP list (if Yes), the eNB 200 informs the UE 100 of the fact that the HeNB 300 is of the collocated type.  In addition, the eNB 200 informs of an identifier (e.g., SSID (Service Set Identifier) or BSSID (Basic Service Set Identifier)) of an AP 400 disposed at the same location as the HeNB 300. On the other hand, if the cell ID included in the measurement report does not match a cell ID in the collocated AP list (if No), the eNB 200 ends the process). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nagasaka to the system of Jeong to provide a communication control method, a user terminal, and a processor that allow a user terminal having a cellular communication unit and a wireless LAN communication unit to efficiently discover an access point (Abstract, Nagasaka). The combination of Jeong and Nagasaka do not disclose the mechanism of following limitations. In an analogous art, Wang discloses a context of the first radio link is still valid and thus can continue to be used for the working radio link in the absence of any further signal from the serving network node to the wireless device (Paragraphs 0038-0040 disclose when performing cell reselection in a handover failure case, the WTRU 252 may first try to access the originally connected cell within the source eNode-B 254.  If this fails, the WTRU 252 may try to access other cells within the source eNode-B. If this also fails, then the WTRU 252 may try to access to other cells not included in the source eNode-B based on the measurement result. [0039] The source eNode-B 254 maintains a timer to time out if the handover complete message is not received after 
Regarding claim 65, claim 65 discloses substantially similar limitation as claimed in claim 60, claimed as a network device to perform the steps as recited above in claim 60.
Regarding claim 73, claim 73 discloses substantially similar limitation as claimed in claim 62, claimed as a wireless device to perform the steps as recited above in claim 62.
Claims 64 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Van Phan et al. (US 2012/0142336 A1, hereinafter referred as Phan) in view of Nagasaka et al. (US 2016/0112937 A1).
Regarding claim 64, Phan discloses a method, performed by a non-serving network node, for managing a problem with a first radio link between a wireless device and a serving network node, the serving network node and the non-serving node being comprised in a wireless communication network, wherein the method comprises (Fig. 6 discloses the mechanism of attempting the fixed base station upon detection of the radio link failure, terminal device read as wireless device, relay base station read as serving network node and fixed base station read as non-serving network node): receiving second information from the wireless communication network in connection with the serving network node becoming the serving network node for the wireless device (Fig. 6 discloses in step S2, the base station communicates the particulars of the created backup user context to the fixed base station.  The particulars of the backup user context may include the identifier (C-RNTI) of the terminal device and/or a dedicated identifier assigned to the backup user context.  As the relay base station is handed over to another fixed base station, S2 may be repeated or the source and target base stations of the handover may exchange the backup user context(s) so that the backup user contexts are constantly stored in the fixed base station closest to the relay base station), said second information comprising a second identifier and informing the non-serving node that the second identifier (Fig. 6 discloses in step S2, the base station communicates the particulars of the created backup user context to the fixed base station.  The particulars of the backup user context may include the identifier (C-RNTI) of the terminal device and/or a dedicated identifier assigned to the backup user context.  As the relay base station is handed over to another fixed base station, S2 may be repeated or the source and target base stations of the handover may exchange the backup user context(s) so that the backup user contexts are constantly stored in the fixed base station closest to the relay base station). Phan does disclose the following limitations. In an analogous art, Nagasaka discloses in case a problem with the first radio link is detected, may be subsequently received in association with a request for participation in setting up a new, working radio link, without said problem, for the wireless device (Fig. 11 discloses at step S303, the eNB 200 determines whether the cell ID included in the measurement report matches a 
Regarding claim 82, claim 82 discloses substantially similar limitation as claimed in claim 64, claimed as a non-serving network node to perform the steps as recited above in claim 64.
Claims 67-68 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Nagasaka et al. and further in view of Wang et al. and further in view of Phan et al. 
Regarding claim 67, Jeong discloses send a message comprising the second identifier for receipt by one or more candidate network nodes, which message relates to participation in setting up a working radio link without said problem for the wireless device, said one or more candidate network nodes being network nodes that are candidates for being involved in said working radio link (Fig. 5 and paragraphs 0052-0063 discloses when signal strength of the serving base station is smaller than received signal strength to which a biased value of a specific neighbor base station (that is, a pico base station) has been applied, the terminal needs to perform a handover wherein the first information further comprises another (Fig. 6 discloses in step S2, the base station communicates the particulars of the created backup user context to the fixed base station.  The particulars of the backup user context may include the identifier (C-RNTI) of the terminal device and/or a dedicated identifier assigned to the backup user context.  As the relay base station is handed over to another fixed base station, S2 may be repeated or the source and target base stations of the handover may exchange the backup user context(s) so that the backup user contexts are constantly stored in the fixed base station closest to the relay base station), second, identifier and instructs the wireless device to, in response to that a problem with the first radio link has been detected (Fig. 6 discloses in step S3, a radio link failure is detected in communication between the relay base station and the terminal device.  Upon detection of the radio link failure, the terminal 
Regarding claim 68 and 75, Phan discloses wherein the network node is further configured to: send second information to one or more non-serving network nodes comprised in the wireless communication network, said second information comprising the second identifier and informing said one or more non-serving nodes that the second identifier (Fig. 6 discloses in step S2), in case a problem with the first radio link is detected, may be received in association with a request for participation in setting up a new, working radio link, without said problem, for the wireless device (Fig. 6 discloses in steps S3-S7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Phan to the modified system of Jeong, Nagasaka and Wang to provide the mechanism of applying a backup .

Claims 71-72 and 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Nagasaka and further in view of Wang et al. and further in view of Phan et al. and further in view of Mitsui et al. (US 2017/0171784 A1).
Regarding claim 71, the combination of Jeong, Nagasaka, Wang and Phan don’t disclose the mechanism of claim 71. In an analogous art, Mitsui discloses wherein the network node is further configured to: detect the problem with the first radio link (Paragraph 0079 discloses UE communicates with a cell managed by the source base station, detecting a problem of a radio link), and send, to the wireless device, in response to the detection, a radio link repair request message comprising the first identifier, which radio link repair request message is requesting the wireless device to participate in repairing the first radio link in order to make it a working radio link without said problem (Paragraph 0079-0083 discloses the mechanism of the connection reestablishment source eNB 200-1 checks whether or not held UE Context of the UE 100 matches PCI, C-RNTI and Short MAC-I received in S505 (S506).  When the match is found, the connection reestablishment source eNB 200-1 transmits UE Context Response to the connection reestablishment destination eNB 200-2 (S507).  UE Context Response may include UE Context. A procedure of transmitting and receiving UE Context Request and UE Context Response between the eNBs 200 refers to UE Context Fetch.  When the match is not found in S506, the connection reestablishment source eNB 200-1 transmits UE Context Failure to the connection reestablishment destination eNB 200-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mitsui to the 
Regarding claim 72, Mitsui discloses wherein the network node is configured to send the radio link repair request message using radio signaling specifically adapted for reaching the wireless device, despite the detected problem with the first radio link (Paragraph 0079-0083 discloses the mechanism of the connection reestablishment source eNB 200-1 checks whether or not held UE Context of the UE 100 matches PCI, C-RNTI and Short MAC-I received in S505 (S506).  When the match is found, the connection reestablishment source eNB 200-1 transmits UE Context Response to the connection reestablishment destination eNB 200-2 (S507).  UE Context Response may include UE Context. A procedure of transmitting and receiving UE Context Request and UE Context Response between the eNBs 200 refers to UE Context Fetch.  When the match is not found in S506, the connection reestablishment source eNB 200-1 transmits UE Context Failure to the connection reestablishment destination eNB 200-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mitsui to the modified system of Jeong, Nagasaka, Wang and Phan to provide a base station includes a controller configured to perform connection reestablishment processing on a specific mobile station in response to reception of a connection reestablishment request signal from the specific mobile station from which a radio link failure with another base station has been detected (Abstract, Mitsui).
Regarding claim 79, the combination of Jeong, Nagasaka and Wang don’t disclose the mechanism of claim 79. In an analogous art, Phan discloses send, to one or more non-serving network nodes comprised in the wireless communication network, in response to that the wireless device has detected the problem with the first radio link, a radio link problem detection message comprising the second identifier (Fig. 6 discloses in step S2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Phan to the modified system of Jeong and Nagasaka to provide the mechanism of applying a backup user context before the terminal device enters an idle state as a result of radio link failure and thus provides recovery mechanism (Abstract, Phan). The combination of Jeong, Nagasaka and Phan don’t disclose the mechanism of following limitations. In an analogous art, Mitsui discloses wherein the wireless device is further configured to: detect the problem with the first radio link (Paragraph 0079 discloses UE communicates with a cell managed by the source base station, detecting a problem of a radio link), and which radio link problem detection message is requesting said one or more non-serving network nodes to participate in setting up a new, working radio link without said problem for the wireless device (Paragraph 0079-0083 discloses the mechanism of the connection reestablishment source eNB 200-1 checks whether or not held UE Context of the UE 100 matches PCI, C-RNTI and Short MAC-I received in S505 (S506).  When the match is found, the connection reestablishment source eNB 200-1 transmits UE Context Response to the connection reestablishment destination eNB 200-2 (S507).  UE Context Response may include UE Context. A procedure of transmitting and receiving UE Context Request and UE Context Response between the eNBs 200 refers to UE Context Fetch.  When the match is not found in S506, the connection reestablishment source eNB 200-1 transmits UE Context Failure 
Regarding claim 80, Mitsui discloses wherein the wireless device is further configured to: receive a radio link re-establishment request message from one or more non-serving network nodes, which radio link re-establishment message comprises the first identifier (Paragraph 0079-0083 discloses the mechanism of the connection reestablishment source eNB 200-1 checks whether or not held UE Context of the UE 100 matches PCI, C-RNTI and Short MAC-I received in S505 (S506).  When the match is found, the connection reestablishment source eNB 200-1 transmits UE Context Response to the connection reestablishment destination eNB 200-2 (S507).  UE Context Response may include UE Context. A procedure of transmitting and receiving UE Context Request and UE Context Response between the eNBs 200 refers to UE Context Fetch.  When the match is not found in S506, the connection reestablishment source eNB 200-1 transmits UE Context Failure to the connection reestablishment destination eNB 200-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mitsui to the modified system of Jeong, Nagasaka, Wang and Phan to provide a base station includes a controller configured to perform connection reestablishment processing on a specific mobile station in response to reception of a connection reestablishment request signal from the specific 
Regarding claim 81, Mitsui discloses wherein the wireless device is further configured to: receive, from the serving network node, in response to detection by the serving radio network node of the problem with the first radio link, a radio link repair request message comprising the first identifier, which radio link repair request message is requesting the wireless device to participate in repairing the first radio link in order to make it a working radio link without said problem (Paragraph 0079-0083 discloses the mechanism of the connection reestablishment source eNB 200-1 checks whether or not held UE Context of the UE 100 matches PCI, C-RNTI and Short MAC-I received in S505 (S506).  When the match is found, the connection reestablishment source eNB 200-1 transmits UE Context Response to the connection reestablishment destination eNB 200-2 (S507).  UE Context Response may include UE Context. A procedure of transmitting and receiving UE Context Request and UE Context Response between the eNBs 200 refers to UE Context Fetch.  When the match is not found in S506, the connection reestablishment source eNB 200-1 transmits UE Context Failure to the connection reestablishment destination eNB 200-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mitsui to the modified system of Jeong, Nagasaka, Wang and Phan to provide a base station includes a controller configured to perform connection reestablishment processing on a specific mobile station in response to reception of a connection reestablishment request signal from the specific mobile station from which a radio link failure with another base station has been detected (Abstract, Mitsui).
Claims 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over Van Phan et al. (US 2012/0142336 A1, hereinafter referred as Phan) in view of Nagasaka et al. and further in view of Mitsui et al. (US 2017/0171784 A1).
Regarding claim 83, Phan discloses and requesting participation in setting up said new, working radio link without said problem for the wireless device (Fig. 6 discloses in steps S3-S7). The combination of Phan and Nagasaka don’t disclose the following limitations of claim 83. In an analogous art, Mitsui discloses wherein the non-serving network node is further configured to: receive, from the serving network node in response to that the serving network node has detected the problem with the first radio link, a radio link problem assistance request message comprising the second identifier (Paragraph 0079-0083 discloses the mechanism of the connection reestablishment source eNB 200-1 checks whether or not held UE Context of the UE 100 matches PCI, C-RNTI and Short MAC-I received in S505 (S506).  When the match is found, the connection reestablishment source eNB 200-1 transmits UE Context Response to the connection reestablishment destination eNB 200-2 (S507).  UE Context Response may include UE Context. A procedure of transmitting and receiving UE Context Request and UE Context Response between the eNBs 200 refers to UE Context Fetch.  When the match is not found in S506, the connection reestablishment source eNB 200-1 transmits UE Context Failure to the connection reestablishment destination eNB 200-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mitsui to the modified system of Phan and Nagasaka to provide a base station includes a controller configured to perform connection reestablishment processing on a specific mobile station in response to reception of a connection reestablishment 
Regarding claim 84, Phan discloses a radio link problem detection message comprising the second identifier, requesting participation in setting up said new, working radio link without said problem for the wireless device (Fig. 6 discloses in steps S3-S7). The combination of Phan and Nagasaka don’t disclose the following limitations of claim 84. In an analogous art, Mitsui discloses wherein the non-serving network node is further configured to: receive, from the wireless device, in response to that the wireless device has detected the problem with the first radio link, (Paragraph 0079-0083 discloses the mechanism of the connection reestablishment source eNB 200-1 checks whether or not held UE Context of the UE 100 matches PCI, C-RNTI and Short MAC-I received in S505 (S506).  When the match is found, the connection reestablishment source eNB 200-1 transmits UE Context Response to the connection reestablishment destination eNB 200-2 (S507).  UE Context Response may include UE Context. A procedure of transmitting and receiving UE Context Request and UE Context Response between the eNBs 200 refers to UE Context Fetch.  When the match is not found in S506, the connection reestablishment source eNB 200-1 transmits UE Context Failure to the connection reestablishment destination eNB 200-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mitsui to the modified system of Phan and Nagasaka to provide a base station includes a controller configured to perform connection reestablishment processing on a specific mobile station in response to reception of a connection reestablishment request signal from the specific mobile station from which a radio link failure with another base station has been detected (Abstract, Mitsui).
Regarding claim 85, Mitsui discloses wherein the non-serving network node is further configured to: send, to the serving network node in response to the received radio link problem assistance request message or radio link problem detection message, a radio link information request message requesting information about a context of the first radio link, which context can continue to be used for said new, working radio link between the non-serving radio network node and the wireless device (Fig. 5 discloses the connection reestablishment destination eNB 200-2 transmits UE Context Request (context request signal) to the connection reestablishment source eNB 200-1 (S505).  Here, UE Context Request includes PCI, C-RNTI and Short MAC-I. UE Context Request is a reference request for making a reference to the UE 100 (specific mobile station).  Alternatively, UE Context Request may be a context information request for requesting transmission of context information of the UE 100 (specific mobile station). The connection reestablishment source eNB 200-1 checks whether or not held UE Context of the UE 100 matches PCI, C-RNTI and Short MAC-I received in S505 (S506).  When the match is found, the connection reestablishment source eNB 200-1 transmits UE Context Response to the connection reestablishment destination eNB 200-2 (S507).  UE Context Response may include UE Context). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mitsui to the modified system of Phan and Nagasaka to provide a base station includes a controller configured to perform connection reestablishment processing on a specific mobile station in response to reception of a connection reestablishment request signal from the specific mobile station from which a radio link failure with another base station has been detected (Abstract, Mitsui).

Claims 69-70 and 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Nagasaka et al. and further in view of Wang et al. and further in view of Van Phan et al. (US 2012/0142336 A1, hereinafter referred as Phan).
Regarding claim 69 and 76, Jeong, Nagasaka and Wang do not disclose the mechanism of claims 69 and 76. In an analogous art, Phan discloses receive, from the wireless device in response to that the wireless device has detected the problem with the first radio link, a radio link correction request message comprising the second identifier, which radio link correction request message is requesting the serving network node to participate in repairing the first radio link in order to make it a working radio link without said problem (Fig. 6 discloses in step S2), and send, in response to the received radio link correction request message, a radio link correction response message to the wireless device, which radio link correction response message comprises the first identifier (Fig. 6 discloses in steps S3-S7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Phan to the modified system of Jeong, Nagasaka and Wang to provide the mechanism of applying a backup user context before the terminal device enters an idle state as a result of radio link failure and thus provides recovery mechanism (Abstract, Phan).
Regarding claims 70 and 77, Phan discloses wherein the network node is configured to receive the radio link correction request message when it has been sent using radio signaling specifically adapted for reaching the serving network node, despite the detected problem with the first radio link (Fig. 6 steps S1-S2), and/or to send the radio link correction response message using radio signaling specifically adapted for reaching the wireless device, despite the detected problem with the first radio link (Fig. 6, steps S3-S7). Therefore, it would have .
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Nagasaka et al. and further in view of Wang et al. and further in view of Van Phan et al. and further in view of Mitsui et al. (US 2017/0171784 A1).
 Regarding claim 78, the combination of Jeong, Nagasaka, Wang and Phan don’t disclose the mechanism of claim 78. In an analogous art, Mitsui discloses wherein the wireless device is configured to send the radio link correction request message using radio signaling specifically adapted for reaching the serving network node, despite the detected problem with the first radio link (Paragraph 0079 discloses UE communicates with a cell managed by the source base station, detecting a problem of a radio link), and/or to receive the radio link correction response message when it has been sent using radio signaling specifically adapted for reaching the wireless device, despite the detected problem with the first radio link (Paragraph 0079-0083 discloses the mechanism of the connection reestablishment source eNB 200-1 checks whether or not held UE Context of the UE 100 matches PCI, C-RNTI and Short MAC-I received in S505 (S506).  When the match is found, the connection reestablishment source eNB 200-1 transmits UE Context Response to the connection reestablishment destination eNB 200-2 (S507).  UE Context Response may include UE Context. A procedure of transmitting and receiving UE Context Request and UE Context Response between the eNBs 200 refers to UE Context Fetch.  When the match is not found in S506, the connection reestablishment 


Response to Arguments
Applicant’s arguments filed August 27, 2020 with respect to claims 60, 62, 65 and 73  have been considered but they are not persuasive. Regarding claim 60, Applicant argued that first information be sent to the wireless device in connection with the serving network node becoming the serving network node for the wireless device and prior to the problem with the first radio link being detected. Examiner respectfully disagrees. 
Jeong also discloses “first information be sent to the wireless device in connection with the serving network node becoming the serving network node for the wireless device and prior to the problem with the first radio link being detected” in Figs. 3, 5 and 9 paragraphs 0052-0053 a terminal receives biased value information (first information) for controlling a handover between a macro cell and a pico cell (that is, determining range expansion of a pico cell) periodically or non-periodically from a serving base station (that is, a macro base station) in step 500.  Here, the biased value information denotes a correction value that should be considered when cells that may serve 
Further Nagasaka discloses “first information be sent to the wireless device in connection with the serving network node becoming the serving network node for the wireless device and prior to the problem with the first radio link being detected” in Fig. 11, Paragraphs 0117-0118 disclose the HeNB 300 broadcasts a reference signal including a cell ID (first information). The UE 100 receives the reference signal.  Therefore, the UE 100 detects that the UE 100 is present near the HeNB 300.  At step S302, the UE 100 transmits a measurement report on received power of the reference signal, to the eNB 200.  The eNB 200 receives the measurement report.  By the measurement report, the UE 100 informs the eNB 200 of the fact that the UE 100 is present near 
Nagasaka discloses if subsequently received from a candidate network node, means that the serving network node has authorized setting up a working radio link, without said problem, between the wireless device and said candidate in Fig. 11 discloses at step S303, the eNB 200 determines whether the cell ID included in the measurement report matches a cell ID in the collocated AP list. At step S304, if the cell ID included in the measurement report matches a cell ID in the collocated AP list (if Yes), the eNB 200 informs the UE 100 of the fact that the HeNB 300 is of the collocated type.  [0122] At step S305, the UE 100 identifies that the HeNB 300 is of the collocated type, by the information provided from the eNB 200 that the HeNB 300 is of the collocated type. UE performs the scanning based on the identifier of the AP.  Examiner noted that Applicant’s specification discloses 0075-0077, if the first identifier later, e.g. during certain circumstances, such as part of a particular message, is received from a network node, e.g. the first non-serving network node 111a, the wireless device 115 knows that this means that the serving network node 110 has authorized setting up a working radio link between the wireless device 115 and the first non-serving network node 111a.
This means that UE also receives first identifier via a message from a candidate network node (or any non serving node). Applicant’s claim language does not specifically discloses the transmission of first identifier to the UE from a non serving network node. 
Wang discloses a context of the first radio link is still valid and thus can be continued to be used for the working radio link in the absence of any further signal from the serving network node to the wireless device in paragraph 0021-0023, For a seamless handover, a U-plane tunnel is established between the source eNode-B 254 and the target eNode-B 256.  After sending the 
Regarding claims 64 and 82, Applicant argued that combination of Phan and Nagasaka don’t disclose the mechanism of receiving second information from the wireless communication network in connection with the serving network node becoming the serving network node for the
wireless device, said second information comprising a second identifier and informing the non-serving node that the second identifier, in case a problem with the first radio link is detected, may be subsequently received in association with a request for participation in setting up a new, working radio link, without said problem, for the wireless device. Examiner respectfully disagrees. Phan discloses in Fig. 6, attempting the fixed base station upon detection of the radio link failure, terminal device read as wireless device, relay base station read as serving network node and fixed base station read as non-serving network node. Further Fig. 6 discloses in step S2, the base station communicates the particulars of the created backup user context to the fixed base station.  The particulars of the backup user context may include the identifier (C-RNTI) of the terminal device and/or a dedicated identifier assigned to the backup user context.  As the relay base station is handed over to another fixed base station, S2 may be repeated or the source and target base stations of the handover may exchange the backup user context(s) so that the backup user contexts are constantly stored in the fixed base station closest to the relay base station. Nagasaka discloses the 
 Examiner noted that Applicant’s claim language does not indicate about the problem of the first radio link, managing the problem of radio link and which entity setup the new working link etc. During the participation of setting up a new link or working link, there are steps of communication between UE, serving network node or non serving network node, but claim does not describe any series of steps which describe the link failure, detecting failure, handling the link failure and setting up the new working radio link (subsequently received in association with a request for participation) to manage the problem of the first radio link (as stated in all independent claims). Similar recommendations also applied to independent claims 60, 62, 65 and 73. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413